Case 1:21-cv-02368-LAK Document 35 Filed 08/20/21 Page 1 of 2

 

 

 

 

SDC SDNY
* OCUMENT
_ | ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH |
SOUTHERN DISTRICT OENEW YORK DATE LED

 

 

 

MOOSE TOYS PTY LTD, et al.,
Plaintiffs,

-against- 21-cv-2368 (LAK)

ADSAD93, et al.,

Defendants.

MEMORANDUM ON ENTRY OF DEFAULT JUDGMENT

Lewis A. KAPLAN, District Judge.

| write to explain why I have not signed the proposed default judgment submitted
by plaintiffs’ counsel without significant modifications.

L, Plaintiffs’ counsel repeatedly have submitted to the undersigned in various’
similar cases proposed temporary restraining orders that, if signed, would have purported to restrain
actions of persons or entities who were not parties to the actions. In this case, Section i1](3) of the
proposed default judgment submitted in this action, if signed, purportedly would have contained
a permanent injunction against persons or entities that are not parties to this action and. as far as the
record discloses, have not been served with process,

As the Court previously has explained to plaintiffs’ counsel, the Sécond
Circuit has made it abundantly clear that:

“no court can make.a decree which will bind any one but a party; a court of equity
is as much so limited as a court of law; it cannot lawfully enjoin the world at large,
no matter how broadly it words its decree. If it assumes to do so, the decree is pro
tanto brutum fulmen, and the persons enjoined are free to i gnore it. [t is not vested
with sovereign powers to declare conduct unlawful: its jurisdiction is.limited to those
over whom it gets personal service, and who therefore can have their day in court.
Thus, the only occasion when a person not a party may be punished, is when he has
helped to bring about, not merely what the decree has forbidden, because it may have
gone too far, but what it has power to forbid, an act of a party. This means that the
respondent must either abet the defendant, or must be legally identified with him,”
Alemite Manufacturing Co. v. Staff, 42 F 2d 832-33 (2d Cir, 1930) (L. Hand, J.).

 

 

 

 
Case 1:21-cv-02368-LAK Document 35 Filed 08/20/21 Page 2 of 2

2

This remains the law. E.g., Levin v. Tiber Holding Co., 277 F.3d 243, 250 (2d Cir. 2002); see also,
e.g, Fed. R. Civ. P. 65(d). The fact that judges (perhaps on occasion including this one} have not
always detected counsel’s violation of this principle in ex parte submissions does not signify that
the law is. any different.

Should these counsel in other cases continue to submit proposed orders and.
judgments inconsistent with the holding in.Alemite, sanctions may be imposed,

2. Other portions of the proposed default judgment, if signed as submitted,
would have granted relief going beyond that sought in the complaint.' These have been stricken
because Fed. R. Civ. P. 54¢c) provides that “[{a} default judgment must not differ in kind from, or

exceed in amount, what is demanded in the pleadings.”

Lewis tS
United States Distri sari dae

50 ORDERED.

Dated: August 20, 2021

 

 

This was true of portions of Section IL.
